Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first driving mechanism connected with the transmission member configured to drive the bracket through the transmission member to rotate around the transmission member as a center of rotation” in claims 1 and 8 and the “second driving mechanism connected with the bracket and configured to drive the bracket on a line” in claims 1 and 8, “slit” in claims 2 and 9, “motor” in claims 3 and 10,   “gap” in claims 7 and 14, “material circulation passage”  in claims 15-16 and “feed passage” in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “P” in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract, paragraphs 7, and 24, 28,  recite: “a first driving mechanism connected with the transmission member configured to drive the bracket through the transmission member to rotate around the transmission member as a center of rotation”. A suggested revision is as follows based on Fig. 1 and the specification is as follows:
“a first driving mechanism connected with the transmission member, said first driving mechanism configured to drive the bracket about the transmission member as a center of rotation”.
Paragraphs 7 and 30 are objected to based on the phrase : “rod configured to drive an axial movement of the transmission rod along the glue storage chamber”. A suggested revision based on Fig. 1 and the specification is “rod configured to drive with an axial movement  along the glue storage chamber”.. or  “rod configured to drive with an axial movement  ”..  
The specification should be reviewed for any other terminology, phrasing, or non-idiomatic language that can be improved for clarity and proper language.
Claim Objections
Claim objected to because of the following informalities:  

“a first driving mechanism connected with the transmission member, said first driving mechanism configured to drive the bracket about the transmission member as a center of rotation”.
Claims 2 and 9 recite “rod configured to drive an axial movement of the transmission rod along the glue storage chamber”. A suggested revision is “rod configured to drive with an axial movement  ”..  Appropriate correction is required.
Claims 6 and 13 recite “from substrate”. A suggested revision is “from a substrate”.  Appropriate correction is required.
Claim 8 recites “connected with the bracket configured to drive the bracket”. A suggested revision is as follows: “connected with the bracket and configured to drive the bracket”.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims should appear with the appropriate status identifier ie (New, Original, Currently Amended, Withdrawn)

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “glue coating portion”, “first driving mechanism”, “second driving mechanism”, and “transmission member” in claims 1 and 8, “pushing portion” and “third driving mechanism” in claims  2 and 9,  “control mechanism” in claims 5 and 12, “parameter acquisition unit” and “motion control unit” in claims 6 and 13 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the glue storage chamber". There is insufficient antecedent basis for this limitation in the claim. A suggested revision is “a glue storage chamber”.
Claim 16 is rejected for its dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub. No. 20160114348 A1 to Cheung et al (hereinafter Cheung).
Regarding claim 1, Cheung teaches a curved surface coating device (205), wherein the device comprises: a bracket (207 in Fig. 3) having a first end (front) and a second end (back); a glue coating portion (221) connected with the first end of the bracket; a transmission member (207) connected between the first end (217b bottom) and the second end of the bracket (217b top), a distance between the first end (217b bottom) and the transmission member (207) is adjustable; a first driving mechanism (215) connected with the transmission member (207) configured to drive the bracket (217b) through the transmission member (207)) to rotate around the transmission member (207) as a center of rotation; a second driving mechanism (275) connected with the bracket (217) configured to drive the bracket to move on a line where the first end and the second end are located.  (See Cheung, Fig. 3, Abstract and paragraphs 15-19.)
Claims 1, 4, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 201610323302.1 to Zeng et al (hereinafter Zeng). (US Pat. Pub. No. 20180236482 A1 to Zeng et al is being used as a translation for Zeng.)	Regarding claim 1, Zeng teaches a curved surface coating device, wherein the device comprises: a bracket (103) having a first end (portion including 101) and a second end (portion adjacent 1031) ; a glue coating portion (101) connected with the first end (1021) of the bracket (device extending from 1021 to 1031) ; a transmission member (axis perpendicular to the plane formed by the first direction and the second direction) connected between the first end and the second end of the bracket, a  by the first direction and the second direction) as a center of rotation; a second driving mechanism (1031) connected with the bracket configured to drive the bracket (103) to move on a line (line parallel to 1031) where the first end and the second end are located.  (See Zeng, Figs. 4-6, Abstract and paragraphs 37, 57, and 59-60.)						
Regarding claims 4 and 11, Zeng teaches wherein the transmission member is a rotation shaft (axis perpendicular to the plane formed by the first direction and second direction).   (See Zeng, Figs. 4-6, Abstract and paragraphs 37, 57, and 60.)			Regarding claim 8, Zeng teaches a glue coating apparatus, comprising the curved surface coating device wherein the device comprises: a bracket (103) having a first end (portion including 101) and a second end (portion adjacent 1031) ; a glue coating portion (101) connected with the first end of the bracket; a transmission member (1030) connected between the first end and the second end of the bracket, a distance (in the first or second direction) between the first end and the transmission member (1030) is adjustable; a first driving mechanism connected with the transmission member configured to drive the bracket (portion including 101) through the transmission member 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 201610323302.1 to Zeng et al (hereinafter Zeng) as applied to claims 1 and 8 and further in view of US Pat. Num. 6,010,740 to Rutledge et al (hereinafter Rutledge)

Rutledge is directed to a fluid dispensing system including an apparatus and method for the controlling the opening of a solenoid actuated valve.
Rutledge teaches the glue coating portion comprises: a coating head (60) having a circular arc surface with a slit (62) ; a glue storage chamber (94), one end of which is hermetically connected with the coating head (60); a pushing portion (70) located within the glue storage chamber (94) and matching a size of the glue storage chamber; a transmission rod (70), a first end of which extends into the glue storage chamber and is connected with the pushing portion (76)  ; and a third driving mechanism (100, 182) connected with a second end of the transmission rod (70) configured to drive an axial movement of the transmission rod along the glue storage chamber. (See Rutledge, Figs. 2 and 13 and Abstract and col. 9, lines 44-59.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the glue coating portion comprises: a coating head having a circular arc surface with a slit; a glue storage chamber, one end of which is hermetically connected with the coating head; a pushing 
Regarding claim 15, Zeng does not explicitly teach the apparatus further comprises: a feed passage for receiving a coating glue; a material circulation passage connected between the feed passage and the glue storage chamber of the glue coating portion.
Rutledge teaches the apparatus further comprises: a feed passage (98) for receiving a coating glue; a material circulation passage (90) connected between the feed passage and the glue storage chamber (94) of the glue coating portion. (See Rutledge, Figs. 2 and 13 and Abstract and col. 9, lines 44-64.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus further comprises: a feed passage for receiving a coating glue; a material circulation passage connected between the feed passage and the glue storage chamber of the glue coating portion, because Rutledge teaches this structure would allow the sealant to be supplied to the sealant chamber. (See Rutledge, Figs. 2 and 13 and Abstract and col. 9, lines 49-64.)
Regarding claim 16, Zeng does not explicitly teach a volume of the material circulation passage is larger than a volume of the glue storage chamber.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different structures and larger dimensions and capacities provided with a volume for the material circulation passage which is larger than a volume of the glue storage chamber through routine experimentation, with a reasonable expectation of success, to the select the proper length and volume for the coating material, as a result-effective variable, in order to provide the optimal flow rate and application time based on the amount of the coating material in the source, desired amount of coating material to be applied, and distance from the source and desired location to apply the material. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US Pat. Pub. No. 20180236482 A1 to Zeng et al (hereinafter Zeng.) and further in view of US Pat. Num. 3,555,778 to Erik Gunnar Kapare (hereinafter Kapare).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because, regarding claim 1, claim 9 of Zeng teaches a curved surface coating device (coating device for a curvature of a coated surface) , wherein the device comprises: a bracket (coating head) having a first end (adhesive outlet) and a second end (coating head which includes adhesive channel); and a glue coating portion (adhesive outlet) connected with the first end of the bracket (coating head). (See Zeng, Figs. 4-6, Abstract and paragraphs 37, 57, and 59-60.)	
Zeng does not explicitly teach a first driving mechanism connected with the transmission member configured to drive the bracket through the transmission member to rotate around the transmission member as a center of rotation.
Kapare is directed to a device for spraying a coating on a surface.
Kapare teaches a first driving mechanism (20) connected with the transmission member (21) configured to drive the bracket (8) through the transmission member (21) to rotate around the transmission member (21) as a center of rotation. (See Kapare, col. 2, lines 22-34.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first driving mechanism connected with the transmission member configured to drive the bracket through the transmission member to rotate around the transmission member as a center of rotation, 
Zeng does not explicitly teach a distance between the first end and the transmission member is adjustable.
Kapare teaches the injector for the binding agent is arranged on a carriage which is displaceable back and forth above and parallel to the conveyor, where the carriage is adapted to be displaced forwardly with a speed somewhat slower than the speed of the conveyor. (See Kapare, col. 1, lines 23-30, 38-41, and 45-55.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust a distance between the first end and the transmission member, through routine experimentation, with a reasonable expectation of success, to the select the proper distance, as a result-effective variable, in order to provide the optimal speed for the carriage relative to the speed for the conveyor and to accommodate different sized bags. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Kapare, col. 1, lines 23-30, 38-41, and 45-55.)
Zeng does not explicitly teach a second driving mechanism connected with the bracket configured to drive the bracket to move on a line where the first end and the second end are located.
Kapare teaches a second driving mechanism (18 ) connected with the bracket configured to drive the bracket (8) to move on a line (line extending from 3 to 22) where the first end (22) and the second end (end opposite to 22) are located. (See Kapare, col. 2, lines 22-34.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/KARL KURPLE/Primary Examiner 
Art Unit 1717